             Case 3:20-cv-00330-JBA Document 54 Filed 06/22/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------------------- X
 HEIDI BOULES, M.D., MIA CASTRO, M.D.,                                  :
 ASHLEY ELTORAI, M.D., JODI-ANN                                         :
 OLIVER, M.D., LORI-ANN OLIVER, M.D. and                                :      Index No.: 3:20-cv-00330 (JBA)
 ELIZABETH REINHART, M.D.,                                              :
                                                                        :
                                           Plaintiffs,                  :
                                                                        :
                     v.                                                 :
                                                                        :
 YALE UNIVERSITY, YALE NEW HAVEN                                        :
 HOSPITAL, INC. and MANUEL LOPES                                        :
 FONTES, M.D, in his individual and professional :
 capacities,                                                            :
                                                                        :
                                           Defendants.                  :
 ---------------------------------------------------------------------- X

         PLEASE TAKE NOTICE that Plaintiffs, by and through their undersigned counsel, will

move this Court, before the Honorable Janet Bond Arterton, at the United States District Court,

District of Connecticut, 141 Church Street, New Haven, Connecticut 06510, Courtroom 2 at a

date and time to be designated by the Court, to respectfully request Leave to Amend to File a

Second Amended Complaint.

Dated: June 22, 2020
       New York, New York                                                 Respectfully submitted,

                                                                          MADSEN, PRESTLEY & PARENTEAU,
                                                                          LLC

                                                                          Todd D. Steigman (CT 26875)

                                                                          402 Asylum Street
                                                                          Hartford, CT 06103
                                                                          Tel: (860) 246-2466
                                                                          Fax: (860) 246-1794
                                                                          tsteigman@mppjustice.com
Case 3:20-cv-00330-JBA Document 54 Filed 06/22/20 Page 2 of 2




                                 WIGDOR LLP

                                 By:

                                 Douglas H. Wigdor
                                 (admitted pro hac vice)
                                 Michael J. Willemin
                                 (admitted pro hac vice)
                                 Parisis G. Filippatos
                                 (admitted pro hac vice)
                                 Tanvir H. Rahman
                                 (admitted pro hac vice)

                                 85 Fifth Avenue
                                 New York, NY 10003
                                 Telephone: (212) 257-6800
                                 Facsimile: (212) 257-6845
                                 dwigdor@wigdorlaw.com
                                 mwillemin@wigdorlaw.com
                                 pfilippatos@wigdorlaw.com
                                 trahman@wigdorlaw.com

                                 Counsel for Plaintiffs
